IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CHINESA CRANE,

             Appellant,

 v.                                                   Case No. 5D15-1862

ANDREW SOULE CRANE,

             Appellee.

________________________________/

Opinion filed July 8, 2016

Appeal from the Circuit Court
for Brevard County,
Kelly J. McKibben, Judge.

Leonard Feuer, of Leonard Feuer, P.A.,
West Palm Beach, for Appellant.

Maureen Monaghan Matheson, Satellite
Beach, for Appellee.


PER CURIAM.

      We affirm the Supplemental Final Judgment and commend the trial court for its

thorough, thoughtful, and well-reasoned order.

      AFFIRMED.




SAWAYA, TORPY, and EDWARDS, JJ., concur.